United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1528
                        ___________________________

                                   Wayne Gerling,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                            City of Hermann, Missouri,

                             lllllllllllllllllllllDefendant,

Matthew Waite, individually and in his official capacity as a police officer for the
                   Hermann, Missouri, Police Department,

                      lllllllllllllllllllllDefendant - Appellant,

  Frank Tennant, individually and in his official capacity as Police Chief of the
                    Hermann, Missouri, Police Department,

                             lllllllllllllllllllllDefendant.
                                     ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: January 14, 2021
                              Filed: June 23, 2021
                                 ____________
Before COLLOTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

       Wayne Gerling sued Matthew Waite, a police officer in Hermann, Missouri,
under 42 U.S.C. § 1983, alleging that Waite unlawfully arrested him and used
excessive force during the arrest. The district court denied Waite’s motion for
summary judgment. Waite appeals, arguing that he is entitled to qualified immunity.
We affirm the denial of summary judgment on Gerling’s unlawful arrest claim, but
conclude that Waite is entitled to qualified immunity on Gerling’s excessive force
claim.

                                          I.

       On November 18, 2012, an anonymous caller informed the Hermann police
department that a tractor-trailer was parked on Ninth Street. Waite’s lieutenant
instructed him to investigate a potential parking violation. Waite arrived and
observed the truck’s license plate, which returned the name of a trucking company.
Believing that he needed the driver’s name to issue a ticket, Waite tried to locate the
driver.

       Waite knocked on Gerling’s door at around 9:00 p.m. Gerling and his son-in-
law answered. In response to Waite’s inquiry, Gerling said that the truck belonged
to him. Waite said he was issuing a ticket for illegal parking, and asked for Gerling’s
driver’s license.

       Gerling gestured at the street and informed Waite that it was “a commercial
street,” implying that Gerling’s parking was permissible. Gerling refused to give
Waite his license, and Waite told Gerling he was “going to jail.” The parties disagree


                                         -2-
about some of the remaining facts, but we must consider them in the light most
favorable to Gerling, the non-movant.

       The parties dispute whether Gerling was inside his house, in the doorway, or
on the porch during his initial exchange with Waite. According to Gerling, however,
although one of his feet “might have stepped over the threshold” during the
discussion, he was back inside the house when Waite “reached in” and grabbed
Gerling’s wrist. Gerling then twisted away and told Waite to get out of his house.
As Gerling walked away from the doorway and further into the house, Waite crossed
the threshold of the home, drew his taser, and told Gerling to put his hands up. When
Gerling continued to move away from Waite and into the living room, Waite fired his
taser. The taser barbs struck Gerling; he fell onto a table and injured his chest and
shoulder. Waite arrested Gerling and transported him to the police station.

      The police issued tickets to Gerling for illegal parking and resisting arrest. He
pleaded guilty to illegal parking by signing the ticket at the police station that night.
The City later dismissed the charge of resisting arrest.

       Gerling sued the City of Hermann, the police chief, and Waite, alleging use of
excessive force, wrongful arrest, malicious prosecution, and deliberate indifference.
The district court granted summary judgment for all defendants except Waite. The
court denied Waite’s motion on the excessive force claim because the court thought
it was unclear whether a reasonable officer in Waite’s position would have believed
that Gerling was fleeing or resisting arrest. On the unlawful arrest claim, the court
concluded that a genuine dispute over an issue of material fact—whether Gerling was
located inside the home at the time of his arrest—precluded summary judgment.




                                          -3-
                                          II.

       Qualified immunity protects officers from suit under 42 U.S.C. § 1983 unless
their conduct violates “clearly established statutory or constitutional rights of which
a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). When a defendant asserts that he is entitled to qualified immunity, the
plaintiff must show that the defendant violated his constitutional right, and that the
right was “clearly established” at the time of the incident. Pearson v. Callahan, 555
U.S. 223, 232 (2009). A right is clearly established if, “at the time of the officer’s
conduct, the law was ‘sufficiently clear that every reasonable official would
understand that what he is doing’ is unlawful.” District of Columbia v. Wesby, 138
S. Ct. 577, 589 (2018) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). A
plaintiff must show either “controlling authority” or a “robust ‘consensus of cases of
persuasive authority’” that “placed the statutory or constitutional question beyond
debate.” Ashcroft, 563 U.S. at 741-42 (quoting Wilson v. Layne, 526 U.S. 603, 617
(1999)).

                                          A.

        An officer may carry out a warrantless arrest in a public place if he has
probable cause to believe that a person is committing or has committed “even a very
minor criminal offense.” Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001); see
United States v. Watson, 423 U.S. 411, 422-24 (1976). In assessing a claim of
qualified immunity, “the governing standard for a Fourth Amendment unlawful arrest
claim ‘is not probable cause in fact but arguable probable cause.’” Walker v. City of
Pine Bluff, 414 F.3d 989, 992 (8th Cir. 2005) (quoting Habiger v. City of Fargo, 80
F.3d 289, 295 (8th Cir. 1996)). Arguable probable cause exists where an officer
arrests a suspect on the mistaken belief that the arrest is supported by probable cause
if the officer’s mistake is objectively reasonable. Borgman v. Kedley, 646 F.3d 518,
523 (8th Cir. 2011).

                                         -4-
       Probable cause by itself, however, is insufficient to justify an arrest in a home.
“[T]he Fourth Amendment has drawn a firm line at the entrance to the house. Absent
exigent circumstances, that threshold may not reasonably be crossed without a
warrant.” Payton v. New York, 445 U.S. 573, 590 (1980). If an arrestee voluntarily
leaves the confines of his home, then an arrest outside the home occurs in a public
place, so “arresting officers need only demonstrate that there was probable cause.”
Duncan v. Storie, 869 F.2d 1100, 1102 (8th Cir. 1989). An arrestee who stands in the
“threshold of [his] dwelling” is “exposed to [the] public,” and may be arrested based
on probable cause. United States v. Santana, 427 U.S. 38, 42 (1976). And a suspect
may not defeat an arrest which has been set in motion in a public place by the
expedient of escaping to a private place. Id. at 43. But “a warrantless arrest that
occurs inside an individual’s home is unconstitutional unless the officers demonstrate
the existence of probable cause and exigent circumstances.” Duncan, 869 F.2d at
1102. “[I]n the absence of exigent circumstances, an officer cannot reach over the
threshold and into a person’s home to forcibly effectuate a warrantless arrest.”
Mitchell v. Shearrer, 729 F.3d 1070, 1076 (8th Cir. 2013).

       The district court considered both whether Waite had probable cause to arrest
Gerling and whether Waite unlawfully entered Gerling’s home to make the arrest.
Although Gerling’s complaint alleged only that Waite arrested him without probable
cause, this court has treated an issue that is raised and considered with the consent of
the parties on a motion for summary judgment as if it were raised in the pleadings.
See, e.g., Brand v. Nat’l Union Fire Ins. Co. of Pittsburgh, 934 F.3d 799, 803 & n.2
(8th Cir. 2019); Cook v. City of Bella Villa, 582 F.3d 840, 852 (8th Cir. 2009); Fed.
R. Civ. P. 15(b)(2). In this case, the parties briefed the issue of Waite’s entry into the
home, and the district court treated the claim as though it were pleaded, so the
complaint was implicitly amended to conform to the proof. See Cook, 582 F.3d at
852-53.




                                           -5-
       On the question of probable cause, Waite is entitled to qualified immunity if
a reasonable officer in his position could have believed that Gerling had committed
or was committing a crime. See Borgman, 646 F.3d at 523. The district court thought
it was irrelevant whether Waite had probable cause to arrest Gerling for illegal
parking, because Waite testified that his purpose for the arrest was Gerling’s alleged
interference with the investigation. It is well settled, however, that the officer’s
subjective intent for an arrest does not control whether probable cause existed.
Devenpeck v. Alford, 543 U.S. 146, 153 (2004); Carpenter v. Gage, 686 F.3d 644,
649 (8th Cir. 2012).

       Here, Gerling pleaded guilty to illegal parking after the City issued him a ticket
based on the information known to Waite. Therefore, insofar as his claim alleging
unlawful arrest is based on the lack of probable cause, it is barred by the rule of Heck
v. Humphrey, 512 U.S. 477 (1994). A conclusion that Waite lacked probable cause
to arrest Gerling for illegal parking would necessarily imply the invalidity of
Gerling’s conviction for illegal parking. In that situation, the § 1983 claim may not
proceed unless the conviction has been invalidated. Id. at 487 & n.7. Unlike in
Moore v. Sims, 200 F.3d 1170, 1171-72 (8th Cir. 2000) (per curiam), where the
plaintiff’s conviction might have been sustained on evidence independent of an
unlawful search, there is no basis for Gerling’s conviction other than Waite’s
observations at the scene about where Gerling was parked. In this case, the basis for
the arrest and for the conviction are one and the same, so the claim is barred by Heck.
See Connors v. Graves, 538 F.3d 373, 377-78 (5th Cir. 2008); Cabrera v. City of
Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (per curiam); Fields v. City of
Pittsburgh, 714 F. App’x 137, 140-41 (3d Cir. 2017).

       The existence of probable cause, however, guarantees Waite qualified
immunity only for an arrest in a public place. There is a genuine dispute of material
fact about whether Waite entered Gerling’s home without a warrant to effect the
arrest. Gerling says that he might have taken a step onto the porch during his initial

                                          -6-
conversation with Waite to gesture at the street, but immediately moved back into the
house before Waite arrested him. The video recording of the incident does not
contradict Gerling’s account: we agree with the district court that it is “dark and
difficult to make out” where the parties are standing. If Gerling’s testimony is
accepted, then any reasonable officer should have known that he could not enter
Gerling’s home to make an arrest without a warrant or an exception to the warrant
requirement that is not present here. See Duncan, 869 F.2d at 1102. On these
assumed facts, it was clearly established at the time of the incident that Waite could
not reach into Gerling’s home to arrest him. See Mitchell, 729 F.3d at 1076. We
therefore affirm the district court’s denial of summary judgment on Gerling’s
unlawful arrest claim.

                                          B.

        Gerling also raises a separate Fourth Amendment claim premised on the
alleged use of excessive force. In conducting arrests, officers may use only force that
is “‘objectively reasonable’ in light of the facts and circumstances confronting them.”
Graham v. Connor, 490 U.S. 386, 397 (1989). Relevant factors in determining
reasonableness include “the severity of the crime at issue, whether the suspect poses
an immediate threat to the safety of the officers or others, and whether he is actively
resisting arrest or attempting to evade arrest by flight.” Id. at 396. Although there
is a factual dispute about whether Waite unlawfully arrested Gerling by entering his
home, a claim of excessive force “presents a discrete constitutional violation relating
to the manner in which an arrest was carried out, and is independent of whether law
enforcement had the power to arrest.” Bashir v. Rockdale Cnty., 445 F.3d 1323, 1332
(11th Cir. 2006) (emphasis added). Thus, we analyze whether Waite used excessive
force “without regard to whether the arrest itself was justified.” Freeman v. Gore,
483 F.3d 404, 417 (5th Cir. 2007). In a case where police effect an arrest without
sufficient justification, “but use no more force than would have been reasonably
necessary if the arrest or the detention were warranted, the plaintiff has a claim for

                                         -7-
unlawful arrest or detention but not an additional claim for excessive force.” Cortez
v. McCauley, 478 F.3d 1108, 1126 (10th Cir. 2007) (en banc).

       “[I]t is clearly established that force is least justified against nonviolent
misdemeanants who do not flee or actively resist arrest and pose little or no threat to
the security of the officers or the public.” Brown v. City of Golden Valley, 574 F.3d
491, 499 (8th Cir. 2009). But where a suspect ignores instructions and walks away,
officers may be justified in using force to effect an arrest. See Kelsay v. Ernst, 933
F.3d 975, 980 (8th Cir. 2019) (en banc); Ehlers v. City of Rapid City, 846 F.3d 1002,
1011 (8th Cir. 2017). Because the inquiry is fact-intensive, officers are entitled to
qualified immunity “unless existing precedent ‘squarely governs’ the specific facts
at issue.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam) (quoting
Mullenix v. Luna, 577 U.S. 7, 13 (2015) (per curiam)).

       Gerling relies on a line of cases involving non-resisting suspected
misdemeanants, but he admits that he pulled away from Waite, did not comply with
directions to raise his hands, and walked into an area of the home that was unfamiliar
to Waite. Gerling argues that he pulled his hand away from Waite’s grasp
“reflexively,” and was not truly resisting, but the relevant question is whether an
officer at the scene reasonably could have interpreted Gerling’s behavior as
resistance. Ehlers, 846 F.3d at 1011; see Carpenter, 686 F.3d at 649-50. An officer
reasonably could have believed Gerling was resisting arrest. Under those
circumstances, Waite’s use of force did not violate a clearly established right. It was
not clearly established in November 2012 that officers were forbidden to use force,
including a taser, to arrest a suspect who resisted, ignored instructions, and walked
away from the officer. See Kelsay, 933 F.3d at 980; Ehlers, 846 F.3d at 1011.

      We note, however, that any damages that Gerling suffered because of his arrest
are subsumed within his unlawful arrest claim. Although we analyze unlawful arrest
and excessive force claims separately, “the damages recoverable on an unlawful arrest

                                         -8-
claim ‘include damages suffered because of the use of force in effecting the arrest.’”
Bashir, 445 F.3d at 1332 (quoting Williamson v. Mills, 65 F.3d 155, 158-59 (11th Cir.
1995) (per curiam)). Therefore, even without a freestanding claim for use of
excessive force, Gerling may recover any damages that he suffered from Waite’s use
of a taser if Gerling succeeds on his claim alleging unlawful arrest based on an
unjustified entry into the home.

                                   *      *       *

      For these reasons, the order of the district court denying qualified immunity is
affirmed in part and reversed in part, and the case is remanded for further proceedings
consistent with this opinion.
                        ______________________________




                                          -9-